IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

U.S. Bank National Association, — : C.A. No. §$15L-12-053 THG
not in its individual capacity, but :
solely as Trustee of the NRZ Pass : NON-ARBITRATION
Through Trust DX g In Rem
a Sci. Fa. Sur Mortgage Action

Plaintiff
VS Mortgage Book 8795 Page 36
James A. Hegedus :
and Virginia E. Hegedus : Parcel #330-15.00-65.25

Defendants

ORDER
Background

On June 14, 2006 - almost fifteen years ago -the original lender, First
Horizon Home Loan Corporation ("First Horizon"), made a $175,000.00
loan (the "Loan") to James A. Hegedus and Virginia E. Hegedus
(collectively, "Hegedus"), evidenced by a promissory note (the "Note") and
secured by a mortgage which was duly recorded in the land records of
Sussex County, Delaware (the "Mortgage"). The Loan, the Note and the
Mortgage have been assigned twice: first to The Bank of New York, Mellon
fka The Bank of New York ("BONY") and second to U.S. Bank National

Association, as Trustee for the NRZ Pass Through Trust [X (the "Bank").
1
On December 15, 2015-more than five years ago — the Bank filed this
scire facias sur mortgage foreclosure action against Hegedus, alleging default
by Hegedus in the payment of the monthly installments due under the
Mortgage. On December 18, 2017, a Decision after Trial was entered in the
Bank's favor, directing the Bank to prepare an Order as to the amounts owed
by Hegedus. On December 27, 2017, Hegedus filed a Motion for
Reargument, which was denied by this Court on January 13, 2018. On
January 25, 2018, a Judgment Order was entered against Hegedus setting
forth the amounts owed to the Bank.

Now, after innumerable pleadings by the self-represented Hegedus, an
unsuccessful removal to federal court, a bankruptcy filing by Hegedus,
numerous letters by Hegedus to the President Judge of this Court, a filing
with the Delaware Court of Chancery, opinions rendered by no less than five
Judges and a Commissioner of this Court, and an unsuccessful appeal to the
Delaware Supreme Court, the merits of this case are ripe for adjudication.

At a Sheriff's Sale held on March 16, 2021, the lands and tenements
known as 20231 Cubbage Pond Road, Lincoln, Delaware 19960 (the
"Property") were sold to Plaintiff. The Sheriff returned and filed the Sale
with the Prothonotary on April 23, 2021. On April 6, 2021, Defendants filed
an Objection to the Confirmation of Sheriffs Sale, to which Plaintiff

responded on April 12, 2021. On April 20, 2921, Defendants filed a Motion

2
to Set Aside the Confirmation of the Sheriff's Sale (although the Sheriff's
Sale had not been confirmed pursuant to Superior Court Civil Rule 69(d)), to
which Plaintiff responded on May 3, 2021, and to which Defendants filed
three more responsive pleadings on May 10, 2021 and May 18, 2021.
Applicable Law

The writ of scire facias sur mortgage is founded upon a record, the record
being the Mortgage.’ The defenses available are limited to satisfaction, payment,
or avoidance of the deed.

Conclusion

I have reviewed the entire record and considered all of Hegedus'

arguments and objections. I find no merit in them.

THEREFORE, UPON CONSIDERATION OF the Objection to
the Confirmation of Sheriff's Sale filed by Defendants and the Response
filed by Plaintiff, it is this 18'"day of May 2021, by the Superior Court
for the State of Delaware

ORDERED, that the Objection to the Confirmation of Sheriffs
Sale be and hereby is DENIED and the Sheriff's Sale be and hereby is
CONFIRMED.

AND UPON CONSIDERATION OF the Motion to Set Aside the

 

' Gordy v. Preform Bldg. Components, Inc. 310 A.2d 893, at 895 (Del. Super. Ct. Aug. 13, 1973)
(citing 2 Woolley On Delaware Practice 918, s 1358).
Confirmation of the Sheriffs Sale filed by Defendants, the Response filed

by Plaintiff, and the further Responses filed by Defendants, it is

this 18" day of May 2021, by the Superior Court for the State of

Delaware

FURTHER ORDERED, that the Motion to Set Aside

Confirmation of Sheriffs Sale be and hereby is DENIED.

/s/ Craig A. Karsnitz

cc: Prothonotary

Virginia E. Hegedus and James A. Hegedus

i
—

John E. Tarburton, Esquire Sooty
ta

a

—< ie j

— eS

Oot

Uo ys

woos

BR 33

oO =